DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagahama et al. (U.S. Publication 2007/0181091), hereinafter “Nagahama”.
Regarding claim 1, Nagahama discloses a cylinder block assembly comprising: a cylinder block (19) having three cylinders aligned side-by-side (shown in figure 1); and four crank caps (14b, 15b, 16b on both ends) arranged side-by-side in an alignment direction of the cylinders and fastened to the cylinder block (shown in figure 1), wherein the crank caps and the cylinder block are provided with crank bearings (14c, 15c,16c on both ends) which rotatably support a crankshaft (4, paragraph 84), the crank caps are 
Regarding claim 2, Nagahama discloses the cylinder block assembly according to claim 1, wherein the removed parts (14d and 15d) include hole parts extending passing through the crank caps. Examiner notes that removed parts (14d and 15d) extend through the bearings housings.  
Regarding claim 3, Nagahama discloses the cylinder block assembly according to claim 2, wherein one crank cap (14b and 15b) includes a plurality of the hole parts (14d and 15d, shown in figure 4).
Regarding claim 4, Nagahama discloses the cylinder block assembly according to claim 3, wherein the plurality of the hole parts (14d and 15d) provided at one crank cap are arranged in a direction perpendicular to an alignment direction of the cylinders 
Regarding claim 5, Nagahama discloses the cylinder block assembly according to claim 3, wherein the plurality of the hole parts (14d or 15d) provided at one crank cap have the same shapes as each other (shown in figure 5). Examiner notes that the two recesses (15d) have the same shape. 
Regarding claim 6, Nagahama discloses the cylinder block assembly according to claim 2, wherein the hole parts (14d and 15d) are formed so as to extend in an alignment direction of the cylinders. Examiner notes that recesses (14d, 15d, 16d) all extend perpendicularly to the alignment direction of the cylinders.
Regarding claim 7, Nagahama discloses the cylinder block assembly according to claim 1, wherein the removed parts (14d and 15d) include grooves formed at side surfaces of the crank caps positioned in the alignment direction of the cylinders.  Examiner notes that recesses (14d and 15d) can be classified as grooves. 
Regarding claim 8, Nagahama discloses the cylinder block assembly according to claim 7, wherein the grooves (14d and 15d) are formed to be symmetrical shapes on the both side surfaces of the crank caps (14b and 15b) positioned in the alignment direction of the cylinders. Examiner notes that the two recesses (15d) have the same shape in figure 5.
Regarding claim 9, Nagahama discloses the cylinder block assembly according to claim 1, wherein at least parts of the removed parts (14d and 15d) are arranged so as 
Regarding claim 10, Nagahama discloses the cylinder block assembly according to of claim 1, wherein the intermediate crank caps (14b and 15b) have the same shapes as each other. Examiner notes that the two recesses (15d) have the same shape in figure 5.
Regarding claim 11, Nagahama discloses the cylinder block assembly according to claim 1, wherein the side crank caps (16b) have the same shapes as each other (shown in figure 1).
Regarding claim 12, Nagahama discloses a method of production of a cylinder block assembly comprising: a cylinder block having three cylinders aligned side-by-side and four crank caps arranged side-by-side in an alignment direction of the cylinders and fastened to the cylinder block to rotatably support a crankshaft, the method comprising steps of: producing a plurality of crank caps of the same shapes; performing removal processing for removing part of some of the crank caps among the produced crank caps so as to easily deform when receiving a load from the crankshaft; assembling the crank caps, to which the removal processing have been performed, to two intermediate crank journals positioned at intermediate positions among a plurality of crank journals of the crankshaft; and assembling crank caps, to which the removal processing have not been performed, to side crank journals positioned at two ends among the plurality of crank journals. Refer to the rejection of claim 1 for further details since the limitations are similar. 

Refer to the rejection of claim 2 for further details since the limitations are similar.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED O HASAN whose telephone number is (571)272-0990.  The examiner can normally be reached on Monday-Friday; 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SYED O HASAN/           Primary Examiner, Art Unit 3747                                                                                                                                                                                             	1/29/2021